MEMORANDUM **
Sanjiv Kumar, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance without opinion of an Immigration Judge’s (“U”) denial of his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).
*381We lack jurisdiction to review the IJ’s determination that Kumar failed to file his asylum application within one year of his arrival in the United States. See Hakeem v. INS, 273 F.3d 812, 815 (9th Cir.2001). We also lack jurisdiction to review the IJ’s determination that no extraordinary circumstances excused the late filing. See Molino-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir.2002). Accordingly, we dismiss Kumar’s petition for review with respect to his asylum claim.
We have jurisdiction pursuant to 8 U.S.C. § 1252 to review the IJ’s denial of withholding of removal and relief under the CAT. We review an IJ’s adverse credibility finding under the substantial evidence standard. Gui v. INS, 280 F.3d 1217, 1225 (9th Cir.2002). We must uphold the IJ’s findings unless the evidence presented compels a contrary result. See Singh-Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir.1999).
Substantial evidence supports the IJ’s adverse credibility determination because inconsistencies as to how Kumar was able to secure his release from the Indian police and travel to the United States go to the heart of his daim. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001) (upholding adverse credibility determination where inconsistencies related to events leading up to petitioner’s departure). Accordingly, Kumar did not establish eligibility for withholding of removal. See Singh-Kaur, 183 F.3d at 1149.
Kumar is not entitled to CAT relief because he did not show that it is more likely than not that he would be tortured if returned to India. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.